PER CURIAM: *
Patricia Servin Zavala, federal prisoner #44368-177, appeals the district court’s denial of her postconviction motion for a sentence reduction. She argued that the district court erred in enhancing her offense level under the Sentencing Guidelines pursuant to U.S.S.G. § 3Bl.l(a). Because the motion was unauthorized and without a jurisdictional basis, see United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994), the district court’s order is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.